Citation Nr: 1704263	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  07-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right foot plantar fasciitis prior to December 16, 2014.  

2.  Entitlement to an initial compensable disability rating for a right ankle disability prior to February 13, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1992, including service in Southwest Asia from September 1990 to April 1991.  

These matters come to the Board of Veteran's Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran and his son testified before the undersigned Veterans Law Judge (VLJ) at a June 2011 hearing, and a transcript of the hearing has been associated with the claims file.  

These matters were previously remanded by the Board in January 2012 and March 2014 for additional development.  A subsequent January 2016 Board decision granted an increased 10 percent disability rating for right foot plantar fasciitis from December 16, 2014, and an increased 20 percent disability rating for a right ankle disability from February 13, 2012.  Thereafter, the Veteran appealed the Board's denial of initial noncompensable disability ratings to the United States Court of Appeals for Veterans Claims (Court), and in October 2016, the Court issued an Order remanding the Veteran's claims consistent with the parties' October 2016 Joint Motion for Partial Remand (JMR).  

As such, the Veteran's claims of entitlement to an initial compensable disability rating for right foot plantar fasciitis prior to December 16, 2014, and entitlement to an initial compensable disability rating for a right ankle disability prior to February 13, 2012, are properly returned to the Board for further adjudication, and as discussed below, the Board has specifically focused on the deficiencies identified by the parties within the October 2016 JMR.  


FINDINGS OF FACT

1.  Prior to December 16, 2014, the Veteran's right foot plantar fasciitis was manifested by no worse than mild symptoms, including ongoing right foot pain which was relieved by use of prescription orthotic shoe inserts.  

2.  From March 9, 2009, the Veteran's right ankle disability was manifested by chronic pain with x-ray evidence of mild osteoarthritis, without compensable limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for right foot plantar fasciitis have not been met prior to December 16, 2014.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5299-5276 (2016).  

2.  The criteria for an initial 10 percent disability rating for a right ankle disability have been met from March 9, 2009, but no sooner.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's initial rating claims on appeal arise from his disagreement with the initial disability ratings assigned following the grants of service connection.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no additional discussion of the VA's duty to notify with respect to the Veteran's initial rating claims is warranted.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

VA provided relevant examinations in June 2004, March 2009, February 2012, June 2013, and June 2014.  The VA examinations of record are adequate to decide the Veteran's claims on appeal because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor his representative has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Initial Disability Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In deciding the Veteran's claims of entitlement to an initial compensable disability rating for right foot plantar fasciitis prior to December 16, 2014 and entitlement to an initial compensable disability rating for a right ankle disability prior to February 13, 2012, the Board has considered the relevant staged rating periods from the assigned effective date of December 31, 2003.  


II.A.  Right Foot Plantar Fasciitis

The Veteran's service-connected right foot plantar fasciitis is currently rated as noncompensable from December 31, 2003 and prior to December 16, 2014, pursuant to Diagnostic Code (DC) 5299-5276.  See 38 C.F.R. §§ 4.27, 4.71a, DC 5276 (2016).  In this instance, the hyphenated diagnostic code indicates that there is no specific diagnostic code for plantar fasciitis, so it has been rated by analogy under DC 5276, regarding flatfoot.  

Under DC 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  38 C.F.R. § 4.71a, DC 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 20 percent disabling for unilateral disability.  Id.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, is rated as a maximum schedular 30 percent disabling for unilateral disability.  Id.  

Turning to the relevant evidence of record during the appeal period prior to December 16, 2014, upon VA examination in June 2004, the examiner noted that the Veteran's plantar fasciitis had been present for a number of years.  The Veteran reported significant heel pain for at least three years, and stated that at one time he had orthotic inserts, but not currently.  He noted ongoing heel pain, worse in the early morning.  The examiner noted the severity was mild to moderate, with symptoms alleviated by stretching or use of inserts.  Physical examination of the Veteran's heel revealed definite tenderness without redness, heat, swelling, drainage, or abnormal Achilles tendon.  An x-ray of the right foot revealed metatarsophalangeal (MTP) joint prominence of the first digit and mild degree intertarsal osteoarthritis, with calcaneal scar.  The examiner diagnosed plantar fasciitis, heel spurs, and intertarsal osteoarthritis and stated that the Veteran would experience continuing difficulty with prolonged weight bearing, although he noted significant benefit from the use of bilateral inserts.  

A March 2007 letter from the Veteran's massage therapist noted that the Veteran had received massage therapy for the past five years for his constant issues, including an uncomfortable right foot, which was only temporarily relieved by massage.  

In April 2008, the Veteran reported that he had ongoing problems with his right foot which resulted in difficulty standing and walking for a long period of time.  

VA treatment records from March 2010 document that the Veteran's feet were normal, with no tenderness on the soles of his feet, pain upon examination, or clinical evidence of plantar fasciitis.  

During an unrelated VA examination in May 2010, the examiner noted that the Veteran did not run due to leg pain, but otherwise, he had no limitations on walking or standing and no restrictions of activities of daily living.  

Private treatment records from February 2011 document the Veteran's report of worsening pain on the plantar aspect of his foot which limited his ability to walk more than a block before the pain required him to sit down for a few minutes to relieve the pain, after which he could get up and walk again.  

At the June 2011 Board hearing, the Veteran testified that his right foot plantar fasciitis resulted in pain, swelling, and impaired physical activity, such as standing and walking.  He stated that he had been issued orthotic inserts but remained in daily pain, which he treated with medication.  The Veteran also noted an impact upon his occupation, but denied missing work due to his right foot condition.  

Upon VA examination in February 2012, the examiner noted a relevant diagnosis of right foot plantar fasciitis with residual pain and focal tenderness, helped by orthoses.  The Veteran reported progressively worsening ongoing pain in the first plantar MTP region, without other pain in the bottoms of the feet and no clear trigger for the current foot pain, which was treated by the use of foot orthotics when weight bearing.  Upon physical examination, there was no objective evidence of painful motion, edema, weakness, instability, or tenderness to palpation (except over the right plantar fascia which produced usual pain) including no tenderness over the metatarsal heads, heel, or great toe.  There was no pain with passive or active manipulation of the foot.  There was a left greater than right flatfoot deformity and weightbearing showed mild pronation, without abnormal callosities, and normal signs of lateral heel and medial toe wear of the Veteran's shoes.  The Achilles tendon was nontender to palpation, with about 15 degree valgus alignment on the right with weightbearing.  Range of motion of the toes was full and symmetric.  There was no significant change of active range of motion following repetitive testing of the Veteran's feet.  Regarding functional impact upon the Veteran's ability to work, the examiner noted that he could stand for fifteen minutes, limited by right foot, right ankle, and low back pain.  The Veteran also required the use of a cane due to his back, feet, and right ankle conditions.  

VA treatment records from November 2012 document the Veteran's ongoing pain due to flatfeet, which required custom inserts.  

Upon VA examination in June 2013, the Veteran reported past use of inserts for his heel pain, which had improved somewhat with recent onset of severe back pain.  The Veteran had a difficult time distinguishing between his right heel plantar pain and his right ankle pain; however, the examiner noted that he did not have increased plantar heel pain after periods of inactivity.  Upon physical examination, there was no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, or other foot injuries, as well as no bilateral weak foot or other pertinent physical findings.  The Veteran required the regular use of a cane as an assistive device, but there was no resulting functional impact upon the Veteran's ability to work.  

At an additional VA examination in June 2014, the Veteran reported ongoing symptoms involving his right foot, including constant sharp pain on the dorsum of his right foot and daily swelling, despite constant use of prescription orthotics.  He denied numbness, burning, or tingling in his foot, however.  The Veteran added that his right foot pain and swelling required prescription medication, and was exacerbated by physical activity, such as walking, and relieved by lying down; however, he denied any heel pain or pain on the plantar surface of the foot.  He stated that he had not worked since 2011, and prior to that time he worked in an administrative job in a warehouse, which ended when the contract was up.  Upon physical examination, the VA examiner noted that there was no pain on use, pain on manipulation, swelling on use, or characteristic calluses.  The condition required the use of orthotics and resulted in decreased longitudinal arch height on weight bearing, without extreme tenderness of plantar surfaces.  There was no objective evidence of deformity, marked pronation of the foot, deformity resulting in alteration of the weight-bearing line, inward bowing of Achilles tendon, or marked inward displacement and severe spasm of Achilles tendon.  While the examiner noted the presence of pain, without flare ups or functional loss; he also clarified that the only pain on examination was an incidental finding over the first MTP joint which was unrelated to the Veteran's service-connected right foot plantar fasciitis, which had resolved without current symptoms.  Additionally, the examiner stated that the subjective pain reported by the Veteran was located on the anterior ankle bilaterally only and not the foot itself; therefore, it was not due to his right foot plantar fasciitis.  

Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial compensable disability rating for right foot plantar fasciitis prior to December 16, 2014.  

While the evidence clearly documents the Veteran's ongoing complaints of pain, the objective medical evidence does not document that his right foot plantar fasciitis resulted in more than mild symptomatology, including moderate symptoms including weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, or pain on manipulation and use of the feet.  See Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute).  

To the extent that the October 2016 JMR highlighted an inconsistency in the language of the Board's prior decision, specifically its conclusion that the Veteran's symptomatology was no more than mild (which supported a noncompensable disability rating), and that a disability rating in excess of 10 percent was not assignable prior to Dec. 16, 2014; the Board now finds that the reference to a disability rating in excess of 10 percent appears to be scrivener's error, as the Board's discussion of the Veteran's relevant symptomatology supported that his symptoms had not manifested to a degree of more than mild, and as such, the preponderance of the evidence weighs against an increased compensable disability rating for his right foot plantar fasciitis prior to December 16, 2014.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Right Ankle Disability

The Veteran's service-connected right ankle disability is currently rated as noncompensable from December 31, 2003 and prior to February 13, 2012, pursuant to Diagnostic Code (DC) 5271 regarding limited motion of the ankle.  See 38 C.F.R. §§ 4.27, 4.71a, DC 5271 (2016).  

Under DC 5271, a 10 percent disability rating is warranted for moderate limited motion of the ankle.  Id.  A maximum schedular 20 percent disability rating is warranted for marked limited motion of the ankle.  Id.  

Although the rating schedule does not provide a zero percent evaluation for DC 5271, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).  

Turning to the relevant evidence of record during the appeal period prior to February 13, 2012, the Veteran was afforded a VA examination in June 2004, at which time he reported right ankle pain with physical activity including stepping or running.  He denied missing work due to his right ankle pain, which was generally mild.  A physical examination of the right ankle revealed no redness, heat, swelling, or tenderness.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 40 degrees upon both active and passive motion, which were unreduced by resistance and repetitive motion with no shortening of duration.  X-rays of the right ankle revealed evidence of old trauma to the medial malleolus with well-claudicated densities and an element of soft tissue swelling may have been present; however, the mortise appeared intact, with no acute bony or joint abnormality.  The examiner concluded that there was minimal likelihood of loss of range of motion to due weakness or incoordination with respect to the Veteran's right ankle.  

Private treatment records from May 2005 document the Veteran's complaint of intermittent right ankle swelling for three weeks after he twisted it on the treadmill.  The physician noted some swelling extending up the calf, without redness or warmth, and recommended treatment with an Ace wrap and ice.  In June 2005, the Veteran's right ankle swelling was noted to be improving following his assessed right ankle sprain.  In March 2007, the Veteran complained of occasional numbness in his right ankle.  

In April 2008, the Veteran submitted a statement that his ongoing right ankle pain and swelling caused difficulty walking and standing for a long period of time; he also reported that his primary care physician had diagnosed him with arthritis in the joint.  

In a May 2008 statement, the Veteran reported that his right ankle hurt continuously since active service.  He noted that he had to wear support around the ankle if he was on his feet for very long, and that the condition was chronic and increasingly worse in severity.  

Upon VA examination in March 2009, the Veteran reported continual right ankle pain which had been present for a number of years.  The examiner noted that the Veteran's right ankle had normal range of motion, but an x-ray revealed mild osteoarthritis, with an otherwise normal right ankle.  

VA treatment records from March 2010 document the Veteran's report of episodic, minimal right ankle pain which led to avoidance of physical activity including running, jumping, jogging, hiking, and sports activities.  The assessment was mild degenerative joint disease of the right ankle, with episodic pain and residual talofibular ligament strain, status post right ankle hairline fracture.  The Veteran's ankle displayed normal range of motion, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with minimal to mild pain in the lateral malleolus area at the talofibular ligament site, without instability, swelling, or incoordination.  

During an unrelated May 2010 VA examination, the Veteran stated that he did not run due to ongoing leg pain, but the examiner documented that there were no limitations on walking, standing, sitting, stairs, or lifting, and no restrictions on activities of daily living; moreover, the Veteran was not using a cane, walker, wheelchair, or any braces as assistive devices.  

At the June 2011 Board hearing, the Veteran testified generally regarding his ongoing right ankle pain.  

Private treatment records from July 2011 document no deformity, asymmetry, or malalignment of the Veteran's lower extremities, with full range of motion at the right ankle, without tenderness.  

VA treatment records from December 2011 document the Veteran's chronic right ankle pain, and a right ankle x-ray which revealed no acute fracture or dislocation, and symmetric ankle mortise, with a well-corticated osseous density adjacent to the medial malleolus, which represented degenerative change, sequelae, or remote injury.  

Following a review of the relevant evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that an increased 10 percent disability rating is warranted for the Veteran's right ankle disability from March 9, 2009.  

As discussed in the October 2016 JMR, the Board has considered that the Veteran was diagnosed with mild right ankle osteoarthritis on an x-ray taken during the March 9, 2009 VA examination.  As noted above, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell, 25 Vet. App. 32.  

As such, affording the Veteran the benefit of the doubt, the Board finds that a 10 percent disability rating is warranted for his right ankle disability from March 9, 2009, when a VA examination report documents x-ray evidence of right ankle arthritis, in addition to the Veteran's probative complaints of right ankle pain, with normal range of motion.  To that extent, the Veteran's claim is granted.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

The Board has also considered whether a compensable disability rating is warranted for the Veteran's right ankle disability prior to March 9, 2009; however, while the evidence prior to that date clearly documents the Veteran's complaints of right ankle pain, there is no objective evidence of compensable limitation of motion, or of x-ray evidence of right ankle arthritis prior to the VA examination on March 9, 2009.  To the extent that the Veteran reported in April 2008 that his primary care physician had diagnosed him with arthritis of the right ankle, the Board finds no supporting documentation within the objective private or VA medical evidence of record; as such, the Veteran's statement is less probative to establish that there was x-ray evidence of right ankle arthritis prior to the March 2009 VA examination.  

Additionally, to the extent that the October 2016 JMR directed the Board to consider whether an additional 10 percent rating is warranted under DC 5003 for the Veteran's painful motion coupled with x-ray evidence of arthritis, see Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991), the Board finds that a separate rating under DC 5003 for the same painful limitation of motion of the Veteran's right ankle is prohibited because it would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  


III.  Extraschedular/TDIU Consideration  

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's right foot plantar fasciitis or right ankle disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2016) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular criteria are adequate to rate the Veteran's right foot plantar fasciitis or right ankle disabilities for the entire period on appeal.  In other words, the Veteran does not have any symptoms from his service-connected right foot plantar fasciitis or right ankle disabilities that are unusual or are different from those contemplated by the schedular rating criteria.  To the extent that the October 2016 JMR found that the Board should reassess its prior conclusion that the Veteran had not raised an extraschedular increased rating claim for his right foot plantar fasciitis in light of a May 2008 lay statement submitted by the Veteran which addressed the limitations caused by his service-connected plantar fasciitis as well as his other service-connected disabilities, the Board finds that in any event, the Veteran's reported symptomatology regarding his right foot plantar fasciitis and right ankle disabilities has not exhibited other related factors or governing norms, such as marked interference with employment and frequent periods of hospitalization.  Id.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's right foot plantar fasciitis and right ankle disabilities for the entire period on appeal, and remand for extraschedular consideration is not required.  

Finally, the evidence does not indicate that the Veteran's right foot plantar fasciitis and right ankle disabilities have precluded him from securing or following a substantially gainful occupation for any period on appeal.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial compensable disability rating for right foot plantar fasciitis prior to December 16, 2014 is denied.  

A 10 percent disability rating for a right ankle disability is granted, effective March 9, 2009, but no sooner.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


